The submission in this case being to four persons (without stating that the award of a lesser number of them should be made the judgment of the court) must be pursued, and this court is of opinion that the award made by three of the arbitrators, which was dissented to by the fourth, does not pursue the submission, and therefore the judgment of the court thereon is erroneous, the award must be set aside and the judgment reversed. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court below, and placed in the same situation in which it stood before the order of reference was made; and that the appellant recover of the appellee his cost in this behalf expended, which is ordered to be certified to the said court.